Title: From James Madison to Robert R. Livingston, 11 November 1803
From: Madison, James
To: Livingston, Robert R.



Dear Sir
Washington Novr. 11 1803
The Bearer Mr. Isaac Coles is about to visit England, and will probably see Paris before he comes back to this Country. He is a young gentleman who is represented to me from the best quarters as equally estimable for his talents & his dispositions, and has the better claim on my attentions, as his family is nearly related to that of Mrs. Madison. Permit me to make him known to you & to ask for him the civilities which I flatter myself you will find well bestowed on him. With great esteem & respect I am Dr. Sir Yrs.
James Madison
 

   
   RC (NHi: Livingston Papers). Docketed by Livingston.



   
   John Coles, the grandfather of Isaac A. Coles, and William Coles, the grandfather of Dolley Payne Madison, were brothers. In 1805 Isaac A. Coles (1780–1841) replaced William A. Burwell as Jefferson’s secretary. He filled the same role during JM’s presidency until his resignation in December 1809. He was succeeded by his brother Edward (William B. Coles, The Coles Family of Virginia [1931; reprint, Baltimore, 1989], pp. 36–37, 45–47, 93; Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 5:35; Isaac A. Coles to JM, 29 Dec. 1809 [PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:150–51 and n. 3]).


